Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on July 6, 2021 for patent application 16/889,707 filed on June 1, 2020.
 

Claims 1-3, 5-12 and 14-20 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “determining a buffered video interval in a video according to a video play position and a video buffered position of the video” in further combination with “determining a target video interval in the video based on the buffered video interval” in further combination with “performing fragmentation on a video part that is not buffered, not fragmented, and in the target video interval, to obtain at least one fragment” in further combination with “wherein the performing fragmentation comprises: obtaining a pre-configured quantity of fragments and a length value of the target video interval” in further combination with “determining a length upper limit of a single fragment according to the pre-configured quantity of fragments and the length value of the target video interval” in further combination with “and performing fragmentation on the video part that is not buffered, not fragmented, and in the target video interval by using the length upper limit of a single fragment, to obtain the at least one fragment” in further combination with “and buffering each of the at least one fragment” as recited in the claim.
Independent claims 10 and 19 are allowed for similar reasons as claim 1. Dependent claims 2, 3, 5-9, 11, 12, 14-18 and 20 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-3, 5-12 and 14-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 10, 2021